IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ALTON D. BROWN,                         : No. 776 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PENNSYLVANIA INDEPENDENT                :
REGULATORY REVIEW COMMISSION,           :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.